

	

		III

		108th CONGRESS

		2nd Session

		S. RES. 442

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2004

			Ms. Landrieu (for

			 herself and Mr. Allen) submitted the

			 following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		RESOLUTION

		Apologizing to the victims of lynching and their

		  descendants for the Senate's failure to enact anti-lynching

		  legislation.

	

	

		Whereas the crime of lynching succeeded slavery as the

			 ultimate expression of racism in the United States following

			 Reconstruction;

		Whereas lynching was a common practice in the United

			 States until the middle of the 20th century;

		Whereas lynching was a crime that occurred throughout the

			 Nation, with documented incidents in all but 4 States;

		Whereas at least 4,749 people, predominantly

			 African-Americans, were reported lynched in the United States between 1881 and

			 1964;

		Whereas 99 percent of all lynch mob perpetrators escaped

			 any form of punishment from State or local officials;

		Whereas lynching prompted African-Americans to form the

			 National Association for the Advancement of Colored People (NAACP) and prompted

			 members of B'nai B'rith to found the Anti-Defamation League;

		Whereas nearly 200 anti-lynching bills were introduced in

			 Congress during the first half of the 20th century;

		Whereas between 1890 and 1952, 7 Presidents petitioned

			 Congress to end lynching;

		Whereas between 1920 and 1940, the House of

			 Representatives passed 3 strong anti-lynching measures;

		Whereas protection against lynching was the minimum and

			 most basic of Federal responsibilities, yet the Senate failed to enact

			 anti-lynching legislation despite repeated requests by civil rights groups,

			 Presidents, and the House of Representatives;

		Whereas until the recent publication of Without

			 Sanctuary: Lynching Photography in America, the victims of lynching

			 have never been properly acknowledged;

		Whereas only by coming to terms with its history can the

			 United States effectively champion human rights abroad; and

		Whereas an apology offered in the spirit of true

			 repentance moves the Nation toward reconciliation and may become central to a

			 new understanding upon which improved racial relations can be forged: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)apologizes to the

			 victims and survivors of lynching for its failure to enact anti-lynching

			 legislation;

			(2)expresses its

			 deepest sympathies and most solemn regrets to the descendants of victims of

			 lynching whose ancestors were deprived of life, human dignity, and the

			 constitutional protections accorded all other citizens of the United States;

			 and

			(3)remembers the

			 history of lynching, to ensure that these personal tragedies will be neither

			 forgotten nor repeated.

			

